Citation Nr: 0833770	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
claim for special monthly compensation based upon the need 
for aid and attendance or by reason of being housebound.  The 
veteran testified before the Board in August 2008.  

The veteran established service connection for post-traumatic 
stress disorder (PTSD) in an August 2005 rating decision.  He 
filed a notice of disagreement to the initial rating assigned 
in July 2006 and the RO issued a May 2007 statement of the 
case.  However, the record does not show that the veteran 
filed a timely appeal on that issue as no substantive appeal 
was received within the remainder of the one year following 
the August 2005 rating decision or within 60 days of the May 
2007 statement of the case.  38 C.F.R. § 20.302 (2007).  
Therefore, entitlement to special monthly compensation based 
upon the need for aid and attendance or by reason of being 
housebound is the only issue before the Board at this time.  
To the extent that the veteran's further statements and 
hearing testimony constitute a claim for increased rating for 
PTSD, that claim is referred to the RO for appropriate 
action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  It appears that VA may not have obtained a 
complete copy of the veteran's VA medical records, and 
additional VA medical records may be outstanding.  The 
veteran's wife testified before the Board at a travel board 
hearing in August 2008 that the veteran had received medical 
treatment at the VA since approximately 1990.  However, the 
current available VA treatment records in the claims file are 
only dated from February 2003 to November 2006 and do not 
constitute a complete copy of the veteran's VA medical 
records.  Because information sufficient to allow for a 
search of these records is available, and these records may 
be useful in deciding the veteran's claim, an attempt to 
obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2007); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran is 
service-connected for PTSD but also suffers from several non-
service-connected disabilities.  The veteran receives special 
monthly pension based on the need for aid and attendance, but 
it remains unclear whether the veteran's service-connected 
PTSD results in the need for aid and attendance.  

In a December 2005 VA examination, the examiner diagnosed the 
veteran with right lower lobe pneumonia, cerebrovascular 
accident (CVA), hypertension, diabetes mellitus, congestive 
heart failure, hyperlipidemia, coronary artery disease, 
Alzheimer's dementia, and osteoarthritis.  The examiner found 
that the veteran required assistance with toileting, bathing, 
grooming, dressing, medication management, and meal 
preparation.  The examiner explained that the veteran's age-
related dementia had left him unable to perform much of his 
self-care and stated that it was unsafe for the veteran to be 
left alone.  However, in making that assessment, the examiner 
did not separate the veteran's PTSD symptomatology from the 
symptomatology of the residuals of CVA in order to determine 
whether the service-connected PTSD alone required the veteran 
to have aid and attendance.  In order to make an accurate 
assessment of the veteran's entitlement to special monthly 
compensation based upon the need for aid and attendance or by 
reason of being housebound, it is necessary to have a medical 
opinion based upon a thorough review of the record, including 
all VA treatment records, that determines whether the 
veteran's PTSD symptoms, separate from the symptoms of 
residuals of CVA, require the veteran to have aid and 
attendance.  The Board thus finds that an examination and 
opinion addressing this issue is necessary in order to fairly 
decide the merits of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the VA medical center 
in Beckley and furnish all available 
treatment records for the veteran since 
1990.  If any records are shown to be 
at another storage facility, a request 
should be made to the appropriate 
storage facility.  All efforts to 
obtain medical records should be fully 
documented, and the facilities must 
provide a negative response if records 
are not available.
 
2.  Schedule the veteran for a VA 
examination for housebound status or 
permanent need for regular aid and 
attendance to determine whether he 
requires aid and attendance due to his 
service-connected PTSD alone.  
Specifically, the examiner should 
separate the veteran's PTSD 
symptomatology from his residuals of 
CVA symptomatology in making the 
assessment.  If necessary, the examiner 
should reconcile the opinion with any 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review and the examination 
report should note that review.  

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

